Bellacosa, J.
(dissenting). I respectfully dissent and vote to reverse and grant the petition for the reasons stated in the dissenting memorandum by Presiding Justice A. Franklin Mahoney at the Appellate Division (132 AD2d 905, 907). I note especially, however, my concurrence in that part of the majority’s memorandum questioning what I would characterize as *984the evasive misconduct of the Civil Service Commission’s own personnel management policy towards its employee in this case — an unacceptable irony inflicted by the very agency charged with administering civil service protections Statewide.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone and Hancock, Jr., concur; Judge Bellacosa dissents and votes to reverse in another memorandum.
Order affirmed, with costs, in a memorandum.